Order entered December 1, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00735-CR
                                        No. 05-15-00748-CR
                                        No. 05-15-00749-CR

                                 VANESA AGUILAR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-51857-K, F13-51858-K, F13-51859-K

                                                ORDER
        The reporter’s record filed in this appeal does not contain State’s Exhibit no. 1, the video

admitted during the hearing on the motion to suppress evidence. We also note that the record in

cause no. 05-15-00735-CR (trial court no. F13-51857-K) does not contain the trial court’s

certification of appellant’s right to appeal.

        Accordingly, we ORDER the trial court to prepare and file, within FIFTEEN DAYS of

the date of this order, a certification of appellant’s right to appeal for cause no. 05-15-00735-CR

(trial court no. F13-51857-K) that accurately reflects the trial court proceedings. See TEX. R.

APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).
       We ORDER court reporter Karren Jones to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing the video admitted as State’s Exhibit no. 1 during

the suppression hearing.

        We DIRECT the Clerk to send copies of this order to the Honorable Dominique Collins,

Presiding Judge, Criminal District Court No. 4; Karren Jones, official court reporter, Auxiliary

Court, and to counsel for all parties.



                                                   /s/     ADA BROWN
                                                           JUSTICE